Two judgments of the Supreme *737Court, Kings County, rendered May 26, 1965, each convicting a respective one of the two defendants of robbery and grand larceny (both in the first degree), assault in the second degree (two counts) and burglary in the third degree, upon a jury verdict, and imposing sentences, reversed, on the law, and new trial ordered. The findings of fact below have been affirmed. At the conclusion of the preliminary hearing that was held herein, the court ruled that the alleged confession was freely and voluntarily given by defendants. At the trial, which was held in February of 1965, the confession was received in evidence and the issue of its voluntariness was among those submitted to the jury. However, it has' long been the rule that a confession, though not the product of coercion, made by an accused after a request for counsel had been denied, is inadmissible (People v. Sanchez, 15 N Y 2d 387, 389; People v. Donovan, 13 N Y 2d 148, 153; People v. Noble, 9 N Y 2d 571; Escobedo v. Illinois, 378 U. S. 478). In the circumstances, it was prejudicial error for the court to refuse to charge the jury that if they believed that defendant James Harper asked to speak to an attorney before defendants made the statement, and that that request was refused, they should disregard the testimony relating to the statement. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.